Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 20, 2021

                                    No. 04-19-00206-CR

                                    Joel ALEJANDREZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. 15-CR-101
                         Honorable Jose Luis Garza, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

        The en banc court has considered Appellant’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court